Citation Nr: 0321499	
Decision Date: 08/27/03    Archive Date: 09/02/03

DOCKET NO.  02-13 533	)	DATE 
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for residuals of measles.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Helen E. Costas, Associate Counsel


INTRODUCTION

The veteran had active service from March 1957 to March 1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.

The Board notes that in his August 2002 substantive appeal, 
the veteran mentioned he wanted an increased rating for his 
hearing loss.  The Board construes this as a claim for 
increase and refers this matter to the RO for appropriation 
and adjudication.



FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2.  The veteran's service medical records are not available 
and presumed destroyed in the fire of 1973 at the National 
Personnel Records Center (NPRC).

3.  There is no evidence that the veteran suffers from a 
disability at the present time due to a measles infection 
contracted in 1957.


CONCLUSION OF LAW

Service connection for residuals of measles is not 
established.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA),     38 U.S.C.A. § 5100 et seq. (West 2002), 
eliminated the requirement for a well-grounded claim, 
enhanced the VA's duty to assist a claimant in developing 
facts pertinent to his claim, and expanded the VA's duty to 
notify the claimant and his representative, if any, 
concerning certain aspects of claim development. VA 
promulgated regulations that implement these statutory 
changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).

Review of the claims folder reveals compliance with the VCAA.  
That is, by way of a January 2002 letter, the May 2002 rating 
decision, and the August 2002 statement of the case, the RO 
provided the veteran and his representative with the 
applicable law and regulations and gave notice as to the 
evidence needed to substantiate his claim.  In addition, the 
RO's January 2002 letter to the veteran explained the notice 
and duty to assist provisions of the VCAA, including the 
respective responsibilities of VA and the veteran to identify 
and/or secure evidence, listed the evidence and asked the 
veteran to submit and authorize the release of additional 
evidence.  The August 2002 statement of the case includes the 
text of the relevant VCAA regulations implementing 
regulation.  Accordingly the Board finds that the veteran has 
been afforded all notice required by statute.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

With respect to the duty to assist, the RO has attempted to 
obtain all available service medical records.  See Charles v. 
Principi, 16 Vet. App. 370 (2002).    Although the RO was 
unable to locate the veteran's service medical records, the 
Board finds that the RO's attempts to obtain these records 
are sufficient.  The RO made four (4) separate requests for 
medical service records from the National Personnel Records 
Center (NPRC) in December 2000, January, 2002, February 2002 
and March 2002 for which the RO received responses, 
respectively, in February 2001, February 2002, March 2002 and 
March 2002.   The NPRC's response affirms that if the service 
medical records existed, they would have been stored at the 
NPRC, in St. Louis Missouri.  However, the NPRC stipulated 
that this veteran's records had they been stored by the NPRC 
would have been stored in area damaged by the fire of 1973.  
Due to the disposition of the claim, as discussed in further 
detail below, the lack of this medical evidence is not 
prejudicial to the veteran's claim.  There is no other 
indication from the claims folder or allegation from the 
veteran that any relevant evidence remains outstanding.  
Therefore, the Board finds that the duty to assist is met. 38 
U.S.C.A. § 5103A.

Finally, the veteran has had ample opportunity to present 
evidence and argument in support of his appeal.  As he has 
received all required notice and assistance, there is no 
indication that the Board's present review of the claim will 
result in any prejudice to the veteran.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131 (2002); 38 C.F.R. § 3.303(a) 
(2002).  In order for service connection to be established, 
three criteria must be met: (1) a current disability; (2) 
evidence of injury or disease occurring in service; and (3) a 
competent evidence of a nexus (relationship) between the 
current disability and the injury or disease that occurred in 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Therefore, in order for the Board to find service connection, 
evidence of a present disability is required.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

The veteran alleges that in April of 1957 he was hospitalized 
and quarantined due to a measles infection.  Although there 
are no service medical records available to corroborate this 
allegation, they would not be dispositive for the case; 
accordingly, that unavailability is not prejudicial.  That 
is, even assuming the service medical records confirm the 
veteran's hospitalization and infection of measles during 
service, the veteran has not claimed or provided evidence 
that he presently suffers from any disability attributable to 
the 1957 measles infection.  Service connection generally 
requires evidence of a current disability with a relationship 
or connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez 
v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992)).  The veteran 
attributes no current disability to residuals from his 
measles infection.  Furthermore, private records provided by 
the veteran show no residual impairment from measles.  The 
veteran's absence of evidence of a present disability 
requires denial of this claim.  


ORDER

Service connection for residuals of measles is denied.




	                        
____________________________________________
	V. L. Jordan
	Veteran's Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

